DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 7, the recitation “having a first” should be “having first”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 13-14, and 17-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 6: The recitation “the flange” lacks antecedent basis.
With respect to claim 13: The claim recites “a first upper inner race” and “a second upper inner race”. Claims 13 depends from claim 12, which depends from claim 11. Claim 11 recites “a first upper inner race” and “a second upper inner race”. It is unclear if the races in claim 13 are the same as or different than the races in claim 11.
With respect to claim 17: The claim recites “a first upper inner race” and “a second upper inner race”. Claims 17 depends from claim 16, which depends from claim 12, which depends from claim 11. Claim 11 recites “a first upper inner race” and “a second upper inner race”. It is unclear if the races in claim 17 are the same as or different than the races in claim 11.
With respect to claims 14 and 18: The claims are rejected under 35 U.S.C. § 112 via dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19511999 A1 (Berger) in view of US 7,866,772 B1 (Chen), and optionally US 5,626,405 A (Banks).
With respect to claim 1: Berger discloses a drawer slide (pull-out guide 10) comprising: a base member (at least guide rail 22) having a track portion with a track base (web surface 24) and first and second outer walls (U-legs 26a, 26b) extending from the track base (Fig. 1), the first and second outer walls and the track base defining a first channel along a longitudinal axis (in and out of the page in Fig. 1), the first outer wall having a first outer race (for lower balls 32a) and the second outer wall having a second outer race (for lower balls 32b); a first plurality of ball bearings (lower balls 32 and 32b) respectively disposed in the first and second outer races (Fig. 1); and a first plurality of roll pins (lower rollers 30) respectively disposed orthogonal to the longitudinal axis in contact with the track base (Fig. 1).
Berger Fig. 1 does not show “a lower roller support” as defined by claim 1. However, Berger [0022] states: 
The rows of rollers 30 and balls 32a, 32b are held in their mutual arrangement to one another by a cage (not shown) in the running rail 12 or the guide rail 22 in the intended alignment with one another.
Chen discloses a drawer slide comprising an inner sliding rail 10, an intermediate sliding rail 1, and an outer sliding rail 2. Chen discloses sliding bearing bushes 3 and 4 that hold both rolling cylinders 5 and rolling balls 7. See Cols. 2-3 and Fig. 5. 
Chen’s sliding bearing bushes 3, 4 are functional equivalents of the cage (not shown) disclosed in Berger [0022]. Chen’s bushes 3, 4 hold a combination of rollers and balls in equivalent relative positions as the rollers 30 and balls 32a, 32b in Berger Fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Chen’s sliding bearing bush 3 and/or 4 in Berger’s rails 12, 22 in order to hold Berger’s rollers 30 and balls 32a, 32b because of the cage (not shown) disclosed in Berger [0022]. 
One would be motivated to select Chen’s bush 3, 4 for Berger’s cage (not shown) because the bush 3, 4 holds rollers and balls in equivalent position to Berger’s rollers 30 and balls 32a, 32b. Such equivalent positioning makes it easy to put Berger’s rollers 30 where Chen puts the cylinders 5, and to put Berger’s balls 32a, 32b where Chen puts the balls 7, in order to provide a cage that works with Berger’s invention.
Chen’s bush 3, 4 in Berger’s lower guide rail 22 makes obvious the claimed “lower roller support”. Chen’s sidewalls 32, 33, 42, 43 are the claimed “first and second lower inner side walls”, and Chen’s holes 321, 331, 421, 431 are the claimed “lower bearing apertures”. The claimed “lower center section” is Chen’s wall 31, 41, and the claimed “roller openings” are Chen’s holes 311, 411.
Regarding the claim recitation “wherein the base member is formed of a unitary piece of milled metal”, the word “milled” in said recitation is best understood as a product-by-process claim limitation.  “[E]ven though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Berger [0018] discloses the running rail 12 and guide rail 22 are formed from sheet metal. Chen Fig. 5 shows rails that are each a single, unitary piece. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to for each of Berger’s sheet metal rails 12, 22 to be a unitary, solid piece like what is shown in Chen. Such construction is conventional in the drawer guide art. This meets “wherein the base member is formed of a unitary piece of…metal” as claimed. 
When the claim term “milled” is interpreted as a product-by-process limitation, the claim is unpatentable even if rails 12 and 22 are made by a different process.
When the claim term “milled” is not interpreted as a product-by-process limitation, Berger in view of Chen does not meet “milled” as claimed. However, Banks Fig. 1 and Col. 2 disclose forming a slide rail 11 by milling rectangular cross-section aluminum bar stock. Banks states this an alternative to forming the rails of flat steel bar stock that is rolled to form grooves, which is the same as or similar to the sheet metal used for Berger’s rails 12 and 22.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make Berger’s rails 12, 22 by milling aluminum bar stock because Banks shows that is a known way to form rails in the drawer guide art. Milling aluminum bar stock to form Berger’s rails 12, 22 meets “wherein the base member is formed of a unitary piece of milled metal” as claimed. 
With respect to claim 4: Due to the use of “for use with”, the claim recitation “wherein the drawer slide is for use with a drawer and a drawer surround sized and configured to receive the drawer” does not positively recite the drawer or drawer surround. The recitation as written requires the drawer slide to be capable of being use with a drawer and a drawer surround sized and configured to receive the drawer. 
Due to the use of “for”, the claim recitation “the track portion has a mounting hole formed there through for mounting the base member to the drawer surround with a fastener” does not positively recite the fastener or the mounting the base member to the drawer surround. The recitation as written requires the track portion to have a mounting hole therein, with such mounting hole capable of receiving a fastener that would secure the base member to a drawer surround.
For the purposes of this claim, Berger’s fastening profile 36 is interpreted as a component of the claimed “track portion”.
Berger [0018]-[0023] and Fig. 1 disclose slide 10 used with a drawer having a side wall 14 and a bottom 16. Slide 10 is mounted to a cabinet body (not shown) by screwing mounting leg 36 into the cabinet body. Berger Fig. 1 shows a dashed line through upright wall 36b, which appears to indicate where the screws secure the fastening profile 36 to the cabinet body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one “mounting hole” as claimed in Berger’s upright wall 36b, in order to screw the fastening profile 36 to the cabinet body as disclosed by Berger [0023].
Berger’s drawer is equivalent to the claimed “drawer”, and Berger’s cabinet body is equivalent to the claimed “drawer surround”. The screws securing fastening profile 36 to the cabinet body are equivalent to the claimed “fastener”. 
With respect to claim 5: Berger’s upright wall 36b meets the claimed “elongate flange”. Surface 24 and wall 36b are perpendicular to each other, which meets “orthogonally disposed” as claimed. 
With respect to claim 6: Due to the use of “for use with”, the claim recitation “wherein the drawer slide is for use with a drawer and a drawer surround sized and configured to receive the drawer” does not positively recite the drawer or drawer surround. The recitation as written requires the drawer slide to be capable of being use with a drawer and a drawer surround sized and configured to receive the drawer. 
Due to the use of “for”, the claim recitation “the flange has a mounting hole formed there through for mounting the base member to the drawer surround with a fastener” does not positively recite the fastener or the mounting the base member to the drawer surround. The recitation as written requires the flange to have a mounting hole therein, with such mounting hole capable of receiving a fastener that would secure the base member to a drawer surround.
Berger [0018]-[0023] and Fig. 1 disclose slide 10 used with a drawer having a side wall 14 and a bottom 16. Slide 10 is mounted to a cabinet body (not shown) by screwing mounting leg 36 into the cabinet body. Berger Fig. 1 shows a dashed line through upright wall 36b, which appears to indicate where the screws secure the fastening profile 36 to the cabinet body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one “mounting hole” as claimed in Berger’s upright wall 36b, in order to screw the fastening profile 36 to the cabinet body as disclosed by Berger [0023]. Upright wall 36b meets the claimed “flange”. 
Berger’s drawer is equivalent to the claimed “drawer”, and Berger’s cabinet body is equivalent to the claimed “drawer surround”. The screws securing fastening profile 36 to the cabinet body are equivalent to the claimed “fastener”. 
With respect to claim 7: Applicant’s Fig. 5 and [0048] define the lower roller channel 86 formed by side walls 54, 56 and section 58. For the bearing bush 3, 4 applied to Berger’s rail 22, the sidewalls 32, 33, 42, 43 and top wall 31, 41 “form a lower roller channel” as claimed.
With respect to claim 8: In the combination, Berger’s intermediate rail 28 meets the claimed “elongate support bar”. The bearing bush 3, 4 in Berger’s rail 22 partially surrounds the bottom part of rail 28, which meets “disposed in the lower roller channel” as claimed. Rail 28 slides relative to the bearing bush 3, 4 in Berger’s rail 22, which meets “configured to longitudinally slide relative to the lower roller support” as claimed. End face 28a is the claimed “top face”, and end face 28b is the claimed “bottom face”. The left and right sides of rail 28 are the claimed “first and second side faces”. 
With respect to claim 9: See Berger Fig. 1 for end face 28b in contact with the lower rollers 30.
With respect to claim 10: See Berger Fig. 1. The two locations where the lower balls 32a, 32b contact the intermediate rail 28, near lower rail 22, are “a first lower inner race” and “a second lower inner race” as claimed. 
With respect to claim 11: See Berger Fig. 1. The two locations where the upper balls 32a, 32b contact the intermediate rail 28, near upper rail 12, are “a first upper inner race” and “a second upper inner race” as claimed.
With respect to claim 12: The bearing bush 3, 4 applied to Berger’s upper rail 12 meets the claimed “upper roller support”. Chen’s sidewalls 32, 33, 42, 43 are the claimed “first and second upper inner side walls”. The claimed “upper center section” is Chen’s wall 31, 41.
With respect to claim 13: See Berger Fig. 1. The two locations where the upper balls 32a, 32b contact the intermediate rail 28, near upper rail 12, are “a first upper inner race” and “a second upper inner race” as claimed. The upper balls 32a, 32b are “a second plurality of ball bearings” as claimed.
With respect to claim 14: Chen’s coupling holes 321, 331, 421, 431 are the claimed “upper bearing apertures”. 
With respect to claim 15: Chen’s coupling holes 311, 411 are the claimed “upper roller openings”. Berger’s upper row of rollers 30 are the claimed “second plurality of roll pins”. 
With respect to claim 16: See Berger Fig. 1. Berger’s running rail 12 is “an upper track member” as claimed. U-legs 20a, 20b are “third and fourth outer walls” as claimed, and web surface 18 is “a track center section” as claimed. The U-shape of running rail 12 forms “a second channel” in the same way as Applicant’s channel 142 (Applicant’s Fig. 5).
With respect to claim 17: See Berger Fig. 1. The two locations where the upper balls 32a, 32b contact the intermediate rail 28, near upper rail 12, are “a first upper inner race” and “a second upper inner race” as claimed. Where the upper balls 32a, 32b contact the legs 20a, 20b of the running rail 12 are “a third outer race” and “a fourth outer race” as claimed. The upper balls 32a, 32b are “a second plurality of ball bearings” as claimed. 
With respect to claim 18: Chen’s coupling holes 321, 331, 421, 431 are the claimed “upper bearing apertures”. 
With respect to claim 19: Chen’s coupling holes 311, 411 are the claimed “upper roller openings”. Berger’s upper row of rollers 30 are the claimed “second plurality of roll pins”. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19511999 A1 (Berger) in view of US 7,866,772 B1 (Chen), and optionally US 5,626,405 A (Banks) as applied to claim 1 above, and further in view of US 2015/0150375 A1 (Brock).
With respect to claim 20: Due to the use of “for use with”, the claim recitation “wherein the drawer slide is for use with a drawer and a drawer surround sized and configured to receive the drawer” does not positively recite the drawer or drawer surround. The recitation as written requires the drawer slide to be capable of being use with a drawer and a drawer surround sized and configured to receive the drawer. 
Due to the use of “for”, the claim recitation “the track portion has a mounting hole formed there through for mounting the base member to the drawer surround with a fastener” does not positively recite the fastener or the mounting the base member to the drawer surround. The recitation as written requires the track portion to have a mounting hole therein, with such mounting hole capable of receiving a fastener that would secure the base member to a drawer surround.
Due to the use of “for”, the claim recitation “the drawer attachment member has a mounting hole formed there through for mounting the drawer attachment member to the drawer” does not positively recite the fastener or the mounting the drawer attachment member to the drawer. The recitation as written requires drawer attachment member to have a mounting hole therein, with such mounting hole capable of receiving a fastener that would secure the drawer attachment member to a drawer.
For the purposes of this claim, Berger’s fastening profile 36 is interpreted as a component of the claimed “track portion”.
Berger [0018]-[0023] and Fig. 1 disclose slide 10 used with a drawer having a side wall 14 and a bottom 16. Slide 10 is mounted to a cabinet body (not shown) by screwing mounting leg 36 into the cabinet body. Berger Fig. 1 shows a dashed line through upright wall 36b, which appears to indicate where the screws secure the fastening profile 36 to the cabinet body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one “mounting hole” as claimed (line 4 of claim 20) in Berger’s upright wall 36b, in order to screw the fastening profile 36 to the cabinet body as disclosed by Berger [0023].
Berger’s drawer is equivalent to the claimed “drawer”, and Berger’s cabinet body is equivalent to the claimed “drawer surround”. The screws securing fastening profile 36 to the cabinet body are equivalent to the claimed “fastener” at line 4 of claim 20. 
Berger does not disclose the claimed “drawer attachment member” with “a mounting hole”. 
Brock Figs. 3-5 show a second member 22b that is secured to a drawer. The second member 22b is attached to first member 22a, and is released from first member 22a with a latch 70. The drawer can be easily and quickly removed from the remainder of slide assembly 20. Brock Fig. 4 shows multiple holes in top of the second member 22b. Brock Fig. 5 shows one such hole is counter-sunk, to thereby receive the head of a fastener. Berger [0023] shows that Berger is aware of screws. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Berger’s rail 12 to have Brock’s member 22a thereon, and to screw Brock’s member 22b into Berger’s drawer, so that Berger’s drawer can be easily and quickly removed from the remainder of pull-out guide 10 in the same way as Brock’s invention. Member 22b, as used with Berger’s invention, meets the claimed “drawer attachment member”. The holes in Brock Figs. 4-5 meet “a mounting hole” as claimed. The screws are equivalent to the claimed “fastener”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637